Citation Nr: 0706820	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-03 104A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

2.  Entitlement to an effective date earlier than January 20, 
2004, for the award of an increased 70 percent rating for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Pittsburgh, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
issues arose from a July 2003 rating decision that denied 
entitlement to an increased rating for a left knee disability 
and from an April 2004 determination that granted an 
increased 70 percent rating for PTSD and established 
entitlement to a total disability rating based upon 
individual unemployability (TDIU).  

The Board notes that in August 2005 VA received notification 
that the veteran's attorney was withdrawing representation.  
The veteran was properly informed of this action by the 
attorney and secured new representation.  His newly appointed 
representative has reviewed the file and has submitted an 
Appellant's Brief.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
left knee disability is presently manifested by complaints of 
pain, without X-ray evidence of arthritis or demonstrated 
limitation of leg flexion or extension including as a result 
of pain or functional loss.

3.  In a September 2001 rating decision service connection 
for PTSD was granted and a 50 percent rating was assigned 
effective from December 13, 1994.

4.  In personal hearing testimony provided on January 7, 
2003, the veteran raised an informal claim for entitlement to 
an increased rating for PTSD.

5.  In an April 2004 rating decision VA granted an increased 
70 percent rating for PTSD effective from January 20, 2004.

6.  The evidence of record includes factually ascertainable 
evidence demonstrating entitlement to a 70 percent rating for 
PTSD arose effective from February 11, 2003.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).

2.  The criteria for an effective date from February 11, 
2003, but no earlier, for an increased 70 percent disability 
rating for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence, most recently, in a letter dated in 
February 2006.  Adequate opportunities to submit evidence and 
request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
March 2006.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  

Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).



525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).

526
1
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2006).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

In this case, the veteran claims a rating in excess of 10 
percent is warranted for his service-connected left knee 
disability, in essence, because of its impact of his 
employability.  He asserts his knee impairment was one of the 
reasons, along his use of psychotropic medications, for the 
loss of his commercial driver's license.  On VA examination 
in February 2003 he reported he was able to walk and drive 
his own personal automobile without difficulty, but that he 
occasionally experienced left-sided knee pain.  The examiner 
noted there was no evidence of anteroposterior subluxation, 
lateral subluxation, arthritis, or degenerative joint 
disease.  The knee appeared stable and range of motion was 
intact.  There was subjective evidence of pain at the extreme 
five degrees of flexion, without objective evidence of pain.  
The diagnoses included left knee pain.  An X-ray examination 
report noted a normal left knee without evidence any bone or 
joint abnormalities.  

VA outpatient treatment records reflect that in February 
2005, the veteran complained of left leg weakness.  In June 
and September 2005, no left leg edema was noted.

Based upon the evidence of record, the Board finds the 
veteran's service-connected left knee disability is presently 
manifested by complaints of pain, without X-ray evidence of 
arthritis or demonstrated limitation of leg flexion or 
extension including as a result of pain or functional loss.  
There is no probative evidence of flexion limited to 60 
degrees, leg extension limited to 10 degrees, recurrent 
subluxation, lateral instability, or frequent episodes of 
locking, pain, and effusion into the joint.  The February 
2003 VA examination findings are persuasive as to the 
veteran's knee impairment and are shown to have been based 
upon a thorough physical examination.  Therefore, entitlement 
to higher or separate ratings in excess of 10 percent is not 
warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran reported that he 
was unable to work as a truck driver including as a result of 
knee pain, the objective medical findings are not indicative 
of any unusual interference with employment.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Earlier Effective Date

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006).  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.").  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The Court has held that global assessment of functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores ranging 
between 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.  

In this case, the record shows the RO granted entitlement to 
service connection for PTSD in September 2001 and assigned a 
50 percent rating effective from December 13, 1994.  The 
veteran was notified of that decision, but did not appeal.  
The veteran, in October 2001, submitted an application for 
TDIU as a result of his service-connected PTSD and left knee 
disabilities.  He stated he had not worked full-time since 
1982, but stated he presently earned income from the rent of 
property he owed.  He also reported he had been employed in 
real estate sales from 1983 to 1985, as an owner/operator 
truck driver from 1986 to 1987, in water conditioner sales 
from 1987 to 1989, and as a manager of an independent living 
facility from 1987 to 2000.  

VA examination in July 2000 included a diagnosis of chronic 
PTSD.  A GAF score of 60 was provided which was defined as 
indicative of moderate difficulty in occupational and social 
functioning.  

VA treatment records dated in 2002 include diagnoses of PTSD 
without opinion as to the severity of the disorder.  A 
February 2002 report noted the veteran's spouse died the 
previous Monday and that he was in the process of grieving.  
Subsequent notes in 2002 show the veteran reported difficulty 
with a stepchild and problems with one of his tenants.  A 
June 2003 examiner noted the veteran was having difficulty 
managing his anger, but provided no other assessment as to 
his PTSD disorder.  

In statements and personal hearing testimony in support of 
his TDIU claim provided January 7, 2003, the veteran stated 
he was unemployable because of his PTSD and his inability to 
operate a truck because of his knee impairment.  He also 
provided additional information about his rental property 
investments.  In a January 2003 statement submitted at the 
hearing J.B.E. stated he had known the veteran since 1989 and 
recalled that in 1989 he told him he could not operate the 
clutch to drive his "semi" truck.  He also reported, in 
essence, that he had witnessed problems the veteran had with 
his partner over their rental properties.  

VA examination on February 11, 2003, provided diagnoses of 
PTSD and a possible concurrent severe major depressive 
disorder without psychotic features.  It was noted the 
veteran had a depressed mood most of the day, a markedly 
diminished interest in pleasure or of all daily activities, 
and evidence of psychomotor retardation, fatigue, daily loss 
of energy, feelings of worthlessness, diminished ability to 
think or concentrate, indecisiveness, and thoughts of death 
without being actively suicidal.  The psychologist assigned a 
present GAF score of 45 which was defined as a severe 
impairment in social and occupational functioning; however, 
in a subsequent addendum he referred to a GAF score of 60 
with moderate symptoms without explanation of the reason for 
the apparent revision.

In a January 20, 2004, VA examination report, the 
psychologist noted his belief that the veteran's major 
depressive disorder was directly related to his PTSD and was 
more prominent in his life.  He noted it continued to have a 
negative functional impact on the veteran's life.  A GAF 
score of 40 was assigned which was also noted to be 
indicative of an inability to work.  

An April 2004 rating decision, among other things, granted an 
increased 70 percent rating for PTSD and entitlement to TDIU 
effective from January 20, 2004.  In correspondence dated in 
November 2004 the veteran withdrew his claim for an increased 
rating for PTSD.  

In his June 2004 notice of disagreement the veteran asserted 
that an effective date as early as December 18, 2002, was 
warranted for the award of a 70 percent rating for PTSD.  No 
information was provided as to the reason for a rating from 
that specific date.  In his December 2004 substantive appeal 
he reiterated his claim that a 70 percent rating was 
warranted earlier than January 20, 2004.

Based upon the evidence of record, the Board finds the 
veteran's January 7, 2003, personal hearing testimony was 
accepted as an increased rating claim for PTSD.  An 
examination was ordered as a result of that testimony and on 
February 11, 2003, the VA examiner reported findings 
indicative of a severe psychiatric disability.  Although in a 
subsequent addendum the examiner referred to an assigned GAF 
score of 60, no reasons for the apparent revision of the GAF 
score were provided.  The Board finds, however, that the 
February 11, 2003, examination findings exclusive of the GAF 
score are factually ascertainable evidence of a severe 
service-connected psychiatric disability for a 70 percent 
rating.  Entitlement to the increased award is shown to have 
arisen on that date.  The examiner's subsequent comments in 
the January 20, 2004, report are consistent with an 
impression of the continuation of a severe disability.  There 
is no evidence of an earlier unadjudicated increased rating 
claim and no earlier factually ascertainable evidence of a 
severe disability.  Therefore, an effective date from 
February 11, 2003, but no earlier, is warranted for the award 
of a 70 percent rating for PTSD. 

 
ORDER

Entitlement to a rating in excess of 10 percent for a left 
knee disability is denied.

Entitlement to an effective date from February 11, 2003, but 
no earlier, for the award of an increased 70 percent rating 
for PTSD is granted, subject to the regulations governing the 
payment of monetary awards.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


